UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7698


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MICHAEL SCOTT CASH,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Margaret B. Seymour, District
Judge. (6:05-cv-00338-MBS; 6:99-cr-00266-MB)


Submitted:   April 21, 2011                 Decided:   April 26, 2011


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Scott Cash, Appellant Pro Se. Isaac Louis Johnson, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael Scott Cash appeals the district court’s orders

adopting the recommendation of the magistrate judge and denying

relief on Cash’s motion to return property and denying Cash’s

motion for reconsideration.         We have reviewed the record and

find   no   reversible   error.     Accordingly,      we    affirm   for   the

reasons stated by the district court.            United States v. Cash,

Nos. 6:05-cv-00338-MBS; 6:99-cr-00266-MB (D.S.C. Oct. 21, 2010;

July 1, 2010).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                    2